Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 1 of 19




          Exhibit B-3
         [REDACTED]
                            Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 2 of 19
                                                                                                                 Execution Copy
                                                                                                                    Confidential

     CONTAINED THEREIN. SOM.E JURlSDlCTlONS UMIT OR DO NOT A.LLO\V THE DISCLATh1ER OF IMPLIED
     OR OTHER w ARRAJ.'•.JTIES so THE ABOVE DISCLATivmR MA\" NOT APPLY TO THE EXTENT SUCH
     JURISDICTION'S LAW IS APPLICABLE TO THIS AGREEMENT.


    YOU UNDERSTAND AND AGREE THAT THE COMPANY LIMITS ITS LLWILITY IN CONNECTION WITH
    YOUR USE OF THE WEBSITE AS SET FORTH BELOW: UNDER NO CJRC1JMSTANCES SHALL THE
    COIV1PA¾T'{, ITS PA.RENT'S, SUBSIDIARIES, OR AFFILIATES, OR THE DIRECTORS, OFFICERS, EMPLOYEES,
    OR OTHER REPRESENTATfVES OF EACH OF THEM (COLLECTIVELY, THE "COMPANY ENTITIES AND
    INDIVIDUALS"), BE LI/IBLE TO YOU FOR AJ,ff LOSS OR DAMAGES OF ANY KIND (INCL1Jl)ING,
    WITHOUT LThHTATlON, FOR ANY SPECIAL, DIRECT, INDIRECT, INCIDENTAL, EXEMPLARY,
    ECONOMIC, PUNITIVE, OR CONSEQUENTIAL DAtv1AGES) THAT ARE DIRECTLY OR INDIRECTLY
    RELATED TO (1) THE \VEBSITE, THE CONTENT, OR YOUR UPLOAD INF01Th1ATION; (2) THE USE OF,
    INABILITY TO USE, OR PERFORMANCE OF THE WEBSITE; (3) ANY ACTION TAKEN IN CONNECTION
    WITH AN INVESTIGATION BY THE COMPAi.¾JY OR LAW ENFORCEMENT AUTHORITIES REGARDING
    YOUR USE OF THE WEBSITE OR CONTENT;(4) ANY .ACTION TAKEN IN CONNECTION WITH COPYRIGHT
    OWNERS: OR (5) ANY ERRORS OR OMISSIONS IN THE WEBSITE'S TECHNICAL OPERA.TION, EVEN IF
    FORESEEABLE OR EVEN IF THE COMPANY ENTITIES AND L"\JDIVIDUALS HA.VE BEEN ADVISED OF THE
    POSSIBILITY OF SUCH DMiA.GES \\i1mTHER IN AN ACTION OF CONTRACT, NEGLIGENCE, STlUCT
    LIABlUT"{ TORT (INCLUDING, WITHOUT UlvHTATION, WHETHER CAUSED IN \v1IOLE OR IN PART BY
    NEGLIGENCE, ACTS OF GOD, TELECO'fvfMUNlCATlONS FAILURE, OR THEFT OR DESTRUCTION OF THE
    WEBSITE). IN NO EVENT WlLL THE COMPANY ENTITIES AND INIJNIDUALS BE LIABLE TO YOU OR
    ANYONE ELSE FOR LOSS OR INJURY, INCLUDlNG, WlTHOtJT LLMITATlON, DEATH OR PERSONAL
    INJURY. SOME STATES DO NOT ALLOW THE EXCLUSION OR LIMITATION OF INCllJENTl\.L OR
    CONSEQUENTIAL D.AM/tGES, SO THE ABOVE Lh\.11TATION OR EXCLUSION MAY NOT APPLY TO YOU,
    IN NO EVENT SHALL THE COMPANY ENTrrms .AND INDIVIDUALS TOTAL LLWILITY TO YOU FOR ALL
    DAiv1AGES, LOSSES, OR CAUSES OF ACTION EXCEED ONE .HUNDRED DOLLARS ($1.00), THE COlVlPANY
    ENTITIES AND INDNIDUALS ARE NOT RESPONSIBLE FOR ANY DA,J_\.1.AGE TO A¾.JY USER'S co:MPUTE~
    HARDWARE, cor.-1PUTER SOFTWARE, OR OTHER EQUIPMENT OR TECHNOLOGY INCLUDING,
    WITHOUT LIMITATION, DAMAGE FROM ANY SECURITY BREACH OR FROM ANY VIRUS, BUGS,
    TAMPERING, FRAUD, ERROR, OMISSION, lNTERRUPTlON, DEFECT, DELAY 1N OPERATION OR
    TRANSTv11SSION, COMPUTER LINE OR 1\i'TITWORK FAILURE OR ANY OTHER TECHNICAL OR OTHER
    MALFUNCTK>N, YOUR ACCESS TO A1\lD USE OF THIS WEBSITE IS AT YOUR RISK IF YOU ARE
    DISSATISFIED WITH THE WEBSITE OR ANY OF THE CONTENT, YOUR SOLE AND EXCLUSIVE REMEDY
    lS TO lJISCONTINUE ACCESSJNG /\ND USING THE WEBSITE OR THE CONTENT. YOU RECOGNIZE AND
    CONFIRM THAT IN THE EVENT YOU INCUR A.NY DAr,.,1AGES, LOSSES OR 1NJUR1ES THAT ARISE OUT OF
    THE COivlPANY'S ACTS OR OMISSIONS, THE DAMAGES, IF ANY , CAUS.ED TO YOU ARE NOT
    IRREPARABLE OR SUFFICIENT TO ENTITLE YOU TO AN INJlTNCTION PREVENTING ANY
    EXPLOITATION OF A:J\1 WEBSITE OR OTHER PROPERTY OWNED OR CONTROLLED BY THE COMPANY
                                     7



    1\:.\lD/OR ITS PARENTS, SUBSIDLI\RIES, AND/OR AFFILIATES OR YOUR UPLOAD INFORMATION, AND
    YOO WILL Hi\VE NO RIGHTS TO ENJOIN OR RESTRAIN THE DEVELOPMENT, PRODUCTION,
    DISTRIBUTION, ADVERTISING, EXHIBITION OR EXPLOITATION OF A.NY COMPA.i.'lY WEBSITE OR
    OTHER PROPERTY OR YOUR UPLOAD INFORMATION OR ANY AND ALL ACTJVlTIES OR ACTIONS
    RELATED THERETO< BY ACCESSING THE WEBSITE, YOU UNDERSTAND THAT YOU MAY BE WAIVING
    RlGHTS WITH RESPECT TO CLAI\'18 THAT ARE AT THIS TIME UNKNOWN OR UNSUSPECTED.
    ACCORDINGLY, YOU AGREE TO WAIVE THE BENEFIT OF ANY LAW, fNCUJDlNG, TO THE EXTENT
    APPLICABLE, CALIFORNIA ClVIL CODE SECTION 1542, THAT OTHERWISE MIGHT U1vIIT YOUR WAIVER
    OF SUCH CLAThiS.

                             (s)   INTELLECTUAL PROPERTY RIGHTS
     The content on the Website, including without limitation, the iext, softvvare, scripts, graphics, photos, sounds, music,
     videos, interactive features and the like and the trademarks, service marks and logos conta.lned therein (the "Intellectual


                                                                                                                              27
     i 15157(1:2() vl   I




HIGHLY CONFIDENTIAL                                                                                               MLB-Olson-000004 77
                      Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 3 of 19
                                                                                                                     Execution Copy
                                                                                                                        Gmfidmtial

     Property''), are O\Vne<l by or licensed to DraftKings. subject to copyright and other intellectual property rights w1der
     Uniti:.:d States and foreign laws and international conventions. Content on the Website is provided to y()u AS IS for your
     infon11ation and personal use only a.n<l may not be used, copied. reproduced, distributed, transrnitted, hroadca$t,
     displayed, sold, licensr,d, or otheiwise exploited frir any Nhe.r pnrposci; whatsnewr without t·he pi.for written Mnsent of
     the respective owners. T.>raftKings reserves all rights not expressly granted in and to the Wehsite and the Intellectual
     Property, You agree to not eugage in the use, copying, or distribution of any of the lntdlectual Property other than
     expressly pe1mitted herein. ff you download or print a copy of the Intellectual Property for personal use., you must retain
     all c-0pyTight and other proprietary notices contained then:.in. You agree not to circumvent, disable or otherwise intertere
     with security related foatt!R'S of the Website or foatures d1at prevent or restrict use or copying of any Intellectual
     Property or enforce limitations on use of the Website Qr the Jntellectu,il Property therein.

     Some of the Services may allow you to submit or transmit audio, video, text, or other materials (collectively, "User
     Submissions") to or through the Services. When you p:n.:widc User Submissions, you grant to DraftKings, its parents,
     s1lbsidiaries, affiliates, and paiiners a non-exclusive, worldwide, royalty-free, fully sublicenseable license to use,
     distribute., edit, distllay, archive, publish, sublicense, perform, reproduce, make available, transmit, broadcast, sell,
     translate, and create derivafae works of those User Submissions, and your name, voice, likeness and other identifying
     infonnation where part of a User Submission, in any fonn, media, software, or technology of any kind MW known or
     developed in the future, including, without limitation, for developing, manufaciuring, and marketing products, You
     hereby waive any moral rights you may have in your User Submissions,

     ln addition, you agree that any User Submissions you submit sbaU :not contain any material that is, i11 the sole and
     abs1.1lute discrcti(.)n of Drnft:Kings, inappropriate, obscene, vulgar, unlawful, or otherwise objt.x:tionab1e (herein.after,
     "Prohibited Content"), Posting of any Prohibited Content, in addition to any and a11 other rights and remedies available
     lo DraftKings, may result in account suspension or termination.

     We respe<,t. your ownership of U1>1..o:r Submissions. If you owoc,d a User Submission before providing it to us, you will
     continue owning it afier providing it to us, subject to any rights granted in the Tt,"l1TIS of Use and any access 1:,,rante<l to
     others. If you delete a User Submi5sion from the Services, our general license to that User Submission will end after a
     reasonable period of time required for the deletion to take fuU effect. How(:..-vcr, the User Submission may still exist in
     our backup copies, which are not publicly available. If your User Submission is shared with third parties, those third
     parties may haw retained copies of your User Submissions, 1n addition, if we made use of yoi1r User Submission before
     you delel:ed it, we will continue to have the right to make, duplicate, redistribute, and sublicense those pre-existing uses,
     even after you delete the User Submission. Terminating your a.ccount ou a Service will not automatically delete your
     User Submissions.

     We may refuse or rt-"ffiove a US1;:r Submission without notice to you. However, we have no obligation to m<>nitor Oser
     Submissions, and you agree that neither we nor our parents, subsidia1i.cs, affiliates, employees, or agents will be liable
     for Ust.-r Submissions or any loss or damage resulting from User Submissions,

     Except as provided in the Privacy Policy, we do not guarantee that User .Submissions will be private, even if the User
     Submission is in a password~protected area. Accordingly, you should not provide User Submissions that you want
     protected from otht.>rS.

     You represent and warrant that you have all righl:s nt."CCssary to grant to DraftK.ings the license above and that none of
     your User Submissions are defamato1y, violate any 1·ights of third parties (including intellectual property rights or rights
     of publicity or privacy), or violate applicable law,

                       (t)     ARBITRATION, CONSENT TO JURJSDlC UON 1N MASSACIHJSETrs, ATTORNEY 'S
     FEES
     Any and all disputes, claims or controversies arising out of or. relating to this Agreement, the breach thereof, or any use
     of the Website (including all commercial transactions conducted through lbe Website) ("G'laims"), except for claims
     filed in a small claims court thai proceed on an individual (non-class, non-representative) basis, shaJl be seithxl by
     binding arbitration before a single arbitrator appointed by the American Arbitration Association (0 AAA") in accordance


                                                                                                                                   28
     115357020 vi l




HIGHLY CONFIDENTIAL                                                                                                   MLB-Olson-00000478
                      Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 4 of 19
                                                                                                                   Execution CiJP,V
                                                                                                                      Cm1fidential

     vvith its then governing rules and procedures, including the Supplementary Procedures for Consumer-Related Disputes,
     where applicable. In agreeing to arbitrate all Claims, you and Dra fl:Kings waive all rights to a trial by jury in any action
     or proceeding involving any Claim. The arbitration shall be held in Suffolk County, Massachusetts, and judgment on the
     award rendered by tJw arbitratrn: may be entered by any court having jurisdiction ihereoC This arbitration undertaking is
     made pursuant to and in connection with a transaction invohring interstate commerce, and shall be governed by and
     construed and interpreted in accordance with !he Federal .Arbiirntion .Act at 9 lLS.C. Section l, et seq. This arbitration
     provision shall survive termination of this Agreement. Subject to the limitations set forth below, the arbitrator shall have
     authority i:o aivard legal and equitable relief available in the courts of the Commonwealth of Massachusetts, provided
     that:

     The arbitrator shall not have authority to award punitive damages; and

     Any and all claims shall be arbitrated on an individual basis only, and shall not he consolidated or joined with or in any
     arbitration or other proceeding involving a Claim of any other party, You and Drat1Kings agree that the arbitrator shall
     have no authority to arbitrate any Claim as a class action or in any other form other than on an individual basis.

     For any Claims that are :not subject to aibhration: (a) the exclusive jurisdiction and venue for proceedings involving
     Claims shall be the courts of competent jurisdiction sitting within Suffolk Coumy, Massachusetts (the 'Tornm"}, and the
     parties hereby waive any argument that any such court does not have personal jurisdiction or that the Fornm is not
     appropriate or convenient; (b) you and Drnfl:Kings waive any and ail rights to trial by jury with respect to any Claims,

     In lhe event that either party initiates a proceeding involving any Claim other than an arbitration in accordance with this
     Section, or initiates a proceeding involving a Claim under this Section other than in the Forum, the other party shall
     recover all attorneys' fees and expenses reasonably incum, .d in enforcing this Agreement to arbitrate and the Forum to
                                                                  0



     which the parties have herein agreed.

                       (u)    fvUSCELLANEOUS
     These Tenns of Use shall be governed by the internal substantive laws of the Commonwealth of Massachusetts, without
     respect to its conflict of laws principles. A.ny claim or dispute between you arid DraftKings that arises in whole or in part
     from the Terms of Use, the Website or any Contest shall be decided exclusively by a court of competent jurisdiction
     located in Suffolk County, Massachusetts.

     Nothing in !he Te:rm.s of Use shall create OT confor any rights or other benefits in favor of any third parties except as
     specifically provided herein, By participating in any Contest on the Website, you q_.,rree to indemnii)\ protect, defend and
     hold harmless DK, its parents, subsidiaries, affiliates and divisions, and their respective directors, officers, employees,
     agents and representatives (the ''DK Entities"), from and against any and all third party clairns, liabilities, losses,
     damages, injuries, demands, actions, causes of action, suits, proceedings, judgments and expenses, including reasonable
     attomeys' foes, court costs and other legal expenses including. without limitation, those costs incurred at the trial and
     appellate levels and in any bankruptcy, reorganization, insolvency or other similar proceedings, and any other legal
     expenses (collectively, "Claims") arising from or connected with your use of the Website, any payment :methods used,
     any funding of your account, and/or your participation in any Contest. The Website may contain links to third party
     websites that are not owned or controlled by DrnftKing:oL DraftKings has no control over, and assumes no responsibility
     for, the content, privacy policies, or practices of any third party websites, In addition, DraftKings wiU not and cannot
     censor or edit the content of any third-party site. By using the Wehsite, you expressly relieve DrnftKings from any and
     all liability arising from your use of any third-party website. Accordingly, we encourage you to be aware when you
     leave the Website and to read the terms and conditions and privacy poli.cy of each other website that you visit

     Nothing in the Terms of Use shall create or be deemed to create a partnership, agency, trnst arrangement, fiduciary
     relationship or joint venture betv,·een you and DmfiKings.

     No prn:fossional or amateur sports league or any team associated with any professional or amateur sports league is
     associated with DrnflKings or in any way affiliated or associated with the Contests.



                                                                                                                                29
     11535'?020 vii




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-000004 79
                      Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 5 of 19
                                                                                                                  Execution Copy
                                                                                                                     Confidential

     Third-party onFne publishers that refor users to the DrafiKings website shall not be responsible or liable fix the
     DrnftKings website or any of the content, software, or functions made available on, or accessed ihrnugh., or sent from,
     the DrailKings website.

     lf any provision of these Terms of Use is deemed invalid by a court of competent jurisdiction, the invalidity of such
     pm vision shall not affect the validity of the remaining provisions of these Terms of Use, which shall remain in foll force
     and effect

     No waiver of any term of these Terms of Use shall be deemed a forth.er or continuing waiver of such tenn or any other
     tenn, and DraftKings' failure to assert any right or provision umier these Terms of 1Jse shall not constitute a waiver of
     such right or provision,

     DraftKings reserves the right to amend these Terms of Use at any time and without notice, and it is your responsibility to
     review these Tem1s of Use for any changes. ff you continue to use the Services after we change the Tem1s of Use, you
     accept all changes. The failure of DraftKings to comply w'ith any provision of these Terms of lfae due to an act of God,
     hurricane, war, fire, riot, earthquake, terrorism, act of public enemies, actions of governmental authorities outside of the
     control of the Company (excepting complianui with applicable codes and regulations) or other force m,~jeu:re event wilI
     not be considered a breach of these Terms of Use.

     DRAFTKJNGS AND OTHER TRADEMARKS CONTAINED ON THE WEBSffE ARE. TRADEMARKS OR
     REGISTERED TRADEiviARKS OF DR-A.FTK1NGS IN THE UNITED STATES AND/OR OTHER COUNTRIES.
     THIRD PARTY TRADEMARKS, TRADE NAMES, PRODUCT Ni\},,1ES AND LOGOS .\iAY BE THE
     TRADEl\lL,:\RKS OR REGISTERED TRADEMARKS OF THEIR RESPECTIVE O\\'NERS. YOU MAY NOT
     REMOVE OR ALTER .A1""0Y TRADEMARK, TRADE NA1'-1ES, PRODUCT NAMES, LOGO, COPYRIGHT OR
     OTHER PROPRIETARY NOTICES, LEGENDS, SYMBOLS OR LABELS ON THE WEBSITE.


     These Terms of lJse shall also apply to the use of the DrnftKings Mobile .Application, These Tenm of Use are intended
     to be in addition to the End User License Agreement (found here: https://www ,apple,com/legal/imernet-
     services/itunes/appstore/devlstdeula/) for the Mobile Application, and to the extent any of these Terms of Use conflict
     ,vith the End User License Agreement, these Terms of lfae shall be deemed to apply and the conflicting prevision in the
     Emf User Liclinse Agreement shall not be applicable, Any reference to the Website in these Terms of Use shall also be
     deemed to include the Mobile Application.




                                                                                                                               30
     I 15357020 vii




HIGHLY CONFIDENTIAL                                                                                               MLB-Olson-00000480
                       Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 6 of 19
                                                                                                                     E.ux:utu.m Copy
                                                                                                                        Co11jidentiat

                                                                l~;d1il:dt (>2
                                                    Licensee Website's Privacy Policy

                        (a)    OUR COMMITM.ENT TO PRIVACY
      Your privacy is impt)rtant to lK To better protect your privacy we provide this notice explaining our 011line information
      practices and the choices you can make about the way you.r infomiation is collected and us1.."<l. To make this notice easy
      to find, we make it available on our home p·age.

      This notice applies to all in:fon:nation c.ollec.tt>,d from or submitted to the l)rafrKings Inc, ("DK") web site and/or used in
      <,,:eating a DraftKings account.

      This nolfoe is incorporated into and is su~ject to the DK Terms of Use. Your use of ow· Web Site and any personal
      information you provide on the Wcb Sire remains $ubject to the terms of this notice aud the DK Terms of Use.

      Our Web Site may contain links to other web sfr<,..-s operated by third parties. DK is not responsible for the privacy
      practices or policies of such third party web sites and this notice does not apply to those web sites.

                      (b)     APPLK'ATJ()l\J OF THJS .NOTICE
      This notice applies only to the informa.rion collected by DK from the users of our Web Site. lt does not apply to
      information collected by DK in any other way.

                        ( 1.1) THE INFORMATION WE COLLECT
      Our Web Site tracks certain information about the visits to our \Veb Site. For example, we compile statistics that show
      the numlx.TS and frequency of visitors to our Web Site and it..'> individual pages. These aggregated statistics are used
      internall.y to improve our Web Site and for product development and marketing purposes generally. Those aggregated
      statistics may also be provided to advertisers and other third parties, but again, the statistics contain no personal
      in1,)nnation and cannot be used to gatlH.'1' such information,

      Our Web Site is not set up to automaticalJy collect personally identifiabk information. from new visitors to our Web
      Site. Jt does recognize the home server of new visitors. For example, we can t.e11 which Intemet Service Provi der our
      new visitors use, but not the names, addresses or other information that would allow us t() identify the particular visitors
      to our Web Site. Once a user has visited. !he 'Web Site at least ouc.e, we may be able to match that usl".1" the next time
      he/she visits. the Web Site. Any infonnation previously obtained, such as an email address provided at registralion, may
      be associated with that user but only if it were previously provided, This information will be used by DK to provide a
      superior user experience and :relevant information and promotions.

      We may also request infonnation from our users when they perform specific activities on the Web Site. For example, we
      request information from you when you:

  •   Log«on to certain areas of <mr Web Site, where you are prompted to provide us with your Usernarne and password as a.
      conditio.n to gaining acc1,,'SS to certain information, materials or services.
  •   Rcgistt'f or sign-up to use a service,
  •   Subscribe to a newsletter or desire to he added to our mailing lists for other products or services.
  •   Deposit fonds into your a.coount.
  •   Withdraw fonds from your account
  •   Provide feedback in an onliue survey.
      In each of the insta.nces above, we typically ask for items ~-uch a$ your name, e-mail address, phone number, addt't."SS,
      pmduct preference informatit:m, DK usemame and password. as weJl as other similar personal infonnation that is needed
      to register or subscribe you to services or oilers. On occasion, we milY ask for additional i.ntt)nnation to en.ab.le us to
      provide you \vith access to and use of certain infonnation. materials and services, In the case of newsletters or mailing
      lists, you will be able to ''un.subscdbe" to these mailings at any time,

                        (d)      HOW WE 'USE INTORM/'(flO'N


      t J$3$10W vl I




HIGHLY CONFIDENTIA L                                                                                                  MLB-Olson-00000481
                   Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 7 of 19
                                                                                                                   Execution Copy
                                                                                                                      Confidential

     DK only uses your personal inforrnation for specific purposes, for example, you must be at least 18 years of age, or
     older than 18 years of age in those jurisdictions, territories, and locations ·where the minimum age for pennissible use of
     the Web Site by you is 6rreater than l8 yearn okL We use such information to verify age.

     The personal information you provide to us when using our Web Site, such as your name, postal or e-mail address or
     telephone number will be kept confidential and used to support your customer relationship with DK, and to notify you of
     special offers, updated information and new products and services from DK, offers from third parties that we think may
     be of interest to you, or used by DK or third parties fbr the purpose of conducting market research or surveys on behalf
     of DK. Agents or contractors of DK who are given access to your personal infimnation           w·m  be required to keep the
     infonnation confidential and not use it for any other purpose than to carry out the services they are periorming for DK

     DK 1nay enhance or merge your infonnation collected at its Web Site with data from third parties for purposes of
     marketing products or services to you,

     With respect to network adveiiising companies (companies that :manage and provide advertising for rmmerous 1.mrelated
     companies), to the extent that DK utilizes such advertising companies to provide advertisements on our Web Site, DK
     may provide them with your log-in name and any demographic information about you that we collect Those advertising
     cmnpanies may combine that data "\-vith non-personally identifiable data collected by the advertising company from your
     computer solely for the purpose of ddi vering on our Web Site adveriisements that are iargeted to you.

     Circumstances may arise "\-Vhere we are required to disclose your personal information to third parties for purposes other
     than to support your customer relationship with DK, such as in connection with a corporate divestiture or dissolution
     where we sell all or a portion of our business or assets (including our associated customer lists containing your personal
     information), or if disclosure is required by law or is pertinent to judicial or goverm11ental investigations or proceedings,

     We do not share your personal information with other, third-party companies for their commerdal or marketing use
     without your consent or except as part of a specific program or feature for which you vdll have the ability to opt-in or
     opt-out

     Y cm nm opt out of receiving further marketing from DK at any time,

     We will send you infonnation about our various products and services, or other _products and services we foel may be of
     interest to you, Only DK (or agents or contractors working on be.half of DK and under confidentiality aweements) will
     send you these direct mailings, At any time you can easily opt out of receiving furiher marketing from DK. by e:mailing
     us al '''"''"'""""''·r.,i,



     To prevent unauthorized access, maintain data accuracy, and ensure the correct use ofinformatkm, we have put in place
     appropriate physical, electronic, and manag;;,Tial pmcedures to safeguard and secure the information we collect online,



     You can request a copy of the personally-identifiable information that DK has collected about you via the Internet by
     contacting our Information Privacy team at the e-mail address below. You can also have factual inaccuracies in this
     infonnation corrected by contacting this same person.



     The Web Site is hosted in the United States and is intended for and directed to users i11 the United States and Canada, If
     you. am a User accessing the Web Site from the European Union, Asia, or any other reirkm with laws or regulations
     governing personal data collection, use, and disclosure, that differ from United States laws, please be advised that
     through your continued use of the Web Site, which are governed by U5- law, this notice, and our Terms of Use, you are
     irnnsforring your personal information to the United States and you consent to th.at transfor.




                                                                                                                                32




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000482
                   Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 8 of 19
                                                                                                                 Execution Copy
                                                                                                                    Cmrfidentia!

     In cerl:ain circumstances, such as when you win certain anmunts thrnug.h our \Veb Site contests, we may require you l:o
     provide your social security number for tax purposes, Your social security number vdll otherwise he kept confidential by
     us, except as required by law,



     If you wuuJd Hke to contacl: us i<K any reason regarding our privacy practices, please e-mail us at the folloviing
     address: ,·rn·,-,.,,.,. ,,.,,.n,..-i


     This notkt~ may be revised periodically and this will be reflected by the ''effective date" below, Please revisit this page
     to stay aware of any changes, In general, we only use your personal in:!hm1ation in the manner described in !he notice in
     effect when we received !he personal information you provided, Your continued use of the Web Site constitutes your
     agreement to this notice and any future revisions,

     Fm revisions to this notice that may be materially less restrictive on our use or disclosure of the personal information
     you have already provided to us, we will attempt to obtain your consent before implementing such revisions with respect
     to such information,




                                                                                                                              33




HIGHLY CONFIDENTIAL                                                                                              MLB-Olson-00000483
                               Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 9 of 19
                                                                                                                          Execution Copy
                                                                                                                             Corifideniial

                                                         .Exbibi.t C-3
                    2015 MLB Regular Season Dailv Salary Cap Style Game Rulfs J!nd Eligibility Reg ufr~ments

     DraftKing!i' .MIJ3 daily fantasy sports contests arc held each day of the MLB regular scaBon and into the playoft.s, wh<,'n
     there are 2 or more MLB games taking p!ace.

                                (a)     CONTEST FORMAT: SALARY CAP

                                        (i}      CONT.EST RlJLJ<:S

          •     In each contest, particii>ants will be assii:,'T.letl a fixed salary cap of $50,000 that they can use to dmtl their entire
                10 player roster.
          •     The Player Pool will co.nsisl of all MLB players expected to be playing on a given game <lay. Any missing
                players will not be added to the pool once DrnftKings starts offering conte.sts for that day. Player salaries will
                also not change once DraftK.ings starts offering contests fiJr thai day.
          .,    Contest results and winm.."l-S wiU be based on the total points scored across each entrant's 10 player roster
                (scoring summarized below)
          •     Participation in each C...-intest must he made only as specified in the Terms of Use. Fa.Hure to comply with these
                Tenns nfUse will result .in disqualification and, if app1icable, prize forfeiture. Tt:Ul];)Qf h-1%§

                                        (ii)     TEAM. ROSTF~RS

          •     Rosters will consist <if: l Oplayers and nmst include hi11cr.s from at least 3 diffen~nt MLB re.ams.
          •     The 10 roster positions are: P, P, C, lB/DH, 2B, 3B, SS, OF, OF, OF

                                        (iii)    POINT SCORING

          •     Hitters will accumulate points as follows:
                        o       Single"" +3 PTs
                        o       Double e:: +5 PTs
                                Triple = +8 PTs
                        0       Home Run= +!O PTs
                        o       Run Batted In ::::. +2 PTs
                        o       Run::::+2 PTs
                        o       Base on Balls ""+2 PTs
                        o       Hit By Pitch= +2 PTs
                        o       Stolen Base"" +5 PTs
                        o       Cuught Ste.aling = -2 PTs

          *     Pitchers win accumulate points as follows:
                        o       Inning Pitched "" +2.25 PTs
                        o       Strike Out "'' +2 PTs
                        e       Win "" +4 PTs
                        o       Ea.med Run Allowed = «2 PTs
                        ,·.,    Hit Against= -0.6 PTs
                        ,;;;    Base <.m Balls Against"'' -0.6 PTs

                                                                                                                                        34
     l I 5357020 'd 1




HIGHLY CONFIDENTIAL                                                                                                        MLB-Olson-00000484
                             Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 10 of 19
                                                                                                                        K>.:ecution Copy
                                                                                                                           Cm1fidential

                      Hit Batsman= -OJ-i PTs
                        c:
                      Complete Game= -;-2,5 PTs
                   .) Complu:e Gam.e Shut Out= '"L5 PTs
                   ) No Hitter= +5 ?Ts
          "'    *NOTE: Hitting statistics ior Pitchers will not be counted, and Pitching statistics for Hitters wiU not be counted,

                              (b)   OTHER RULES

                                    (i)     POSITION ELIGIBIUTV

     All Position determinations for daily contests are at the sole discretion of DrnffKings.

                                    (ii)    TRADES~ FREE AGENTS, ,~¾JD BENCH PLAYERS

     Since you only sdert players for a single series of games or events, them will be no trading of players, no free agent
     pick-ups, and no bench players involved in the contests,

                                    (iii)   TilADEn PLAYER I'OUCY

     For instances when a player is traded (changes teams) after contests have been posted:

     A. ff the player's old and new teams are included in the ex.act same draft groups for that date, then the player's new team
     wiU he ref1ected in Draft Rooms and he will he eligible to record points.

     R ff ihe player's old and new teams are in any different drnft groups for that date, then the player will remain on his old
     team and will be ineiigihk to record points, .h this case, the traded player will be labeled OUT ("0°') in Draft Roorn.s.

     A ''draft group" is a group of games within a sport that are included in the scoring results for contests, DrnftKings often
     has multiple draft woups offered for a sport on the same date. for example: DrnftK.ings might offer contests ·with a draft
     group i:nduding all games on a specific date. Additionally, a draft group including on1y games starting at 10pm or later
     might be offered simultaneously,

                                    (iv)    GAME CA"'\iCELLATIONS AND POS'TPONEMENTS

     In the event that a scheduled game is cancelled, preempted, or postponed for any mason after lhe start of the cod.t~st that
     includes such cancelled, preempted or postponed game, no points wi11 be awarded fix players in the cancelled,
     preempted or postponed game or event

                                    (v)     SUSPENJJED OR SHORTENED GA.1\-iES

     DraftKings uses official MLB statistics as provided by STATS LLC and includes all games that MLB deems to he
     official and complete, If MLB declares a game "suspended" then the statistics that are generated the day the game is
     originally scheduled wiU be used, Any s!atistics generated <m a later date when the gmne is completed v:iH not be
     included due to the one day nature of our contests,

                                    (vi)    DOlJBLEHEADERS

     In no instance wiU 'We ever combine scores for both games of a doubleheadt:r into a single score frff an individual player,
     Drafl:Kings creates contests based on the starting times f;x MLH games. We refbr to them as "early" or ' Iate  0       0
                                                                                                                                ',   or based



                                                                                                                                           35
     l l535702{i vl l




HIGHLY CONFIDENTIAL                                                                                                     MLB-Olson-00000485
                  Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 11 of 19
                                                                                                                  Execution CoJJy
                                                                                                                     Cor1fidential

    on their i.ndividuaI starting times. When a doubleheoder is scheduled well in advance, DrafrKings, at its sole discretion ,
    will list either game, or both games, based on the scheduled time for those pmticular games.

    'fherc may be instances ,vhcrc DraftKings is unable to separately list doubleheader ganKs, such M when a dnuhkheadcr
    is the result of a recent postponed game, fo these cases, only the originally scheduled game will be used when scoring
    drafted players. This is usually because a DraftKings contest has already been created fi)r that MLB game day, and
    customers rnay have already drafted k.:uns based on the original game schedule. Please note that the origina1ly scheduled
    game may ,vind up bei11g either game of the dnubleheader, so be sure to pay attention to the listed start time when
    seh,,>eting your roster.

                              (vii)    ROS'CKR DEADLINES

    Contest entry will dose approximately one minute before the start ofthe first game in the contest You can edit your full
    roster as many times as you hk:e before the contest doses and begjns, After this _point, you can continue to edit and swap
    any player up until the start of th(\ir individual game time, Play1:)r txliting locks when the scheduled start time for their
    gaml~ begins, Players editing will NOT be available when and if a game is delayed or postponed,

                              (viii)   LIVE SCORING
     Baseball contests that offer live scoring and standings updates are strictly for the errjoyment of DrnfrKings custom,t)fS.
     However, they are not official and are for informational purposes only, Official scon~s and results wiE be posted at the
     conclusion of the contest You wiU knm,v \vh,;,•n the final results are posted vihen tht~ contest status updates to
     "Completed'', and the contests moves from the ''Live Ga:mes" secdon to the "Cornpkted Crames" section on the ,My
     Contests page.

     Live scores are calculated using the standard fantasy league poi.nts system, See the Rules and scoring link on each drafr
     screen for the specific points and categories used in that contest.

                              (ix}     SCORIN{; REVlSIONS
     During each gmne, DraftKings receives live scoring updates from our stats provider, STATS LLC. Afrer the game has
     concluded, I.)raflKings receives a final box score, which will be used to calculate the results of each comest Hmvevcr,
     the leagues and slats provider will occasionally revise box scores after the final box score has been released. In the event
     this occurs, the player scores on DrafrKings wiU not be updated and the setikments will not be revised. Note that this is
     not the same situation as a case where a correction needs to be madt~ dbr settlement due to a hug or issue 'With the data
     feed or the settk~ment process, ln th1;,-se cases the settlement process (including payment) may be reversed and redone
     correctly.



     Dra:!1K.ings wiU \vah until all of the ilnal box scores have been reported t()r each contest's games to ensure that the final
     results are accurate, Our statistics provider, STATS LLC wiH occasionally make revisions to final box scores that
     con-ect statistics published live du.ring the games, ln those cases, payouts will be based on the final box scores, not the
     box scores _published during live games. If revisions are made afrer the final box scores are published, payouts will not
     be reversed or changed. lf there is difficulty obtaining official results or issues with scoring, the contest may be sd:tlcd
     the follmv'ing day or whenever the finai box scores are initially published.




                                                                                                                                36




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000486
                        Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 12 of 19
                                                                                                                        E,ecution Copv
                                                                                                                           Cmtfidential

                                                                 Exltibit D
                                                       Stand;mi Terms and Conditions

         L          APPROVAL RIGHTS; CREml'; PRESS R.EL E.ASES.

                    A. Approval _Rights,

                         i.    Prior to the use of any Licensed Prnperi:y, any advertising or marketing materials reqmrmg
                               approval hereunder in respect of the Approved Fantasy Games or the Licensee Primary Brand (e.g.,
                               Licensee Ad Sales .A gainst Licensed Properties), or any other Licensee Materials contemplated
                               hereunder, Licensee shall prov'ide MI.JsA~1l with one (1) electronic copy of such materials for
                               MLBAM's apprnval, such approval not to be unreasonably withheld, delayed, or condhloned;
                               provided, however, that, the following uses of any Licensed Property, Licensee Materials and/or
                               any other advertising or marketing materials requiring approval hereunder shaH not require the
                               prior written approval of MLHAM: (a) once a specific use has been approved by MLBAM
                               hereunder, Licensee may continue to mw the applicabk: materials in the same manner and
                               location(s), and make non-material changes thereto, without seeking ad<liJional approval from
                               MLBAM; (b) the Parties shaH identify ccriain template scripts and other materials, which Licensee
                               may use in those locations and such manner as previously agreed by MLBAM, and make non-
                               material changt,.>s thereto without seeking additional MLBAlvI approval. AU approval materials
                               shall be sent via emailto:partnerapproy?,J~.@rn)h.,GQP.J, with a copy to MLBAM's Primary Contact,
                               with the following subject line: "DraftKings Approval Request" a:n<l shall specify the location
                               and content of the proposed use for 1,vhich Licensee is seeking approval and identify the
                               approximate period during which the use ,vill occur, MLBAM shall use commercially reasonable
                               efforts to notify Licensee of its approval or disapproval of such proposed use promptly, but in no
                               event more than: (x) five (5) calendar days after receipt of such request for concept approvals; and
                               (y) three (3) calendar days alter receipt of such request for creative approvals. In addition,
                               MLBAM shall use commerdaUy reasonable efforts to expedite (i.e., response in fewer than three
                               (3) calendar days after receipt of such request) any proposed use that is identified by Licensor as
                               time-sensitive or requiring quick-strike action; provided that Licensee shall not be pennitted to
                               make such time-sensitive requests more than frlken (15) times per Year during the Tenn or in the
                               event 1hat such time-sensitivity resulted from an act or omission of Licensee (e.g., a delay
                               otherwise attributabk to Licensee). Ml.BAM shall communicate any approval or disapproval in
                               v,.Titing setting forth the specific elements that are disapproved, the reasons for such disapproval of
                               such proposed use, and the changes required for approval of such proposed use. ff .MLBAM
                               disapproves of any such request then Licensee may, in its sole discretion, make the changes to such
                               proposed use required for approval as delineated in MLBAM' s disapproval of such request and re•
                               submi t such request to MLBAvl; provided, however, that if Licensee elects not to make such
                               changes then Licensee shall not be able to use such con tent in the manner used in such disapproved
                               materials. To the, extent that Licensee desires to use the content in the disapproved materials, this
                               procedure shall be H-'I)eated with each submission until 1vILBM1 determines that the use of the
                               content in the materials is approved.

                         11.   Prior to the use of any Licensee Marks and/or any advertising or marketing materials requiring
                               approval hereunder (e.g,, MLBAM Ad Saks on Liccnsee-ConlroHed Properties), MLBA.\11 shall
                               provide Licensee with one (1) electronic copy of such materials for Licensee's approval, such
                               approval not to be unreasonably withheld, delayed, or conditioned; provided, however, that, the
                               following uses of any Licensee Marks an dior any advertising or marketing materials requiring
                               approval hereunder (e.g., MLBAl\1 Ad Sales on Licensee-Controlled Properties) shall not require
                               the prior written appmval of Licensee: once a specific use has been approved by Licensi.:.~e
                               hereunder, MLB/v-.1 may continue to use the applicable materials in the same manner, and make
                               non-material changes thereto, without seeking additional approval from Licensee,



                                                                                                                                     37
     l i 5357020 vl 1




HIGHLY CONFIDENTIAL                                                                                                      MLB-Olson-00000487
               Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 13 of 19


             B. Credit. To the extent practicable given size limitations of the applicable media, consistenily applied,
             Licensee shall provide !he following credit lin<..~ i.n an approptiate place where the Licensed Properties are
             displayed and available in connection wit11 each use of tile Licensed Propt-1ties: (i) in connection wiih any
             Interactive Media use: ;•Major League Baseball trademarks and copyrights are used with permission of
             MLB Advanced Media, l ,.P, All rights reserved"; and (ii) in conncdion wi1·h ,my Off-Lin(~ us,~:
             •'Trademarks and copyrights are used with permission of the applicable MLB entity. All rights reserved:'
             The Parties agree to work together in good faith to provide altt,-rnatives in ihe event of any size limitations
             that would prevent such credit lines from being used as set forth in this Section.

             C. .Press Rel.eases. Neither Party may release any press announcement or other puhlic communication
             regarding the subject matter of this A5:.rrecmen1: until both Parties have approved its content and the timing
             of the release (such approval not to be unreasonably withheld). The Parties acknowledge and agree that a
             press rdease is contemplated in Ycar 1 in connection with the execution of this Agreement, subject to
             mutual agreement of the Parties.

       II.   PAYMENT TERl\iS.

             A. Payment. All paJ'ments due hereunder by Licensee to MLBAM will be made in U.S, Dollars via wire
             transfer to the following account (or any other account dcsi1:,,natcd in writing by ML.BAM to Licensee):




HIGHLY CONFIDENTIAL                                                                                            MLB-Olson-00000488
              Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 14 of 19


       HJ.   IP CLEARA.t'llCES; MLB PLAYln!S; SUBSERVIENCE.

             i\, l.f. Clearances, Licensee represents and warrants that it has or shall obtain all necessary releases,
             licenses, consents, ix-n:oiis and other authorizations ("Cleanmce$'') (to the extent such Ckarani.-"eS are
             necessary, as determined in Licensee's reasonable discretion) t.o uRe all IP in and in connection with the
             Approved Fantasy Games and associated Licensee-generated. advertising, marketing and promotional
             materials; provided, however, these obligations shall not apply to approved uses <If the l'vfLBAM Materials
             and, for the avoidance of doubt, Ml.BAM represents and warrants that MLBA1.\-1 has obtained or shall
             obtain all necessary and required 1:ren11its, c1.1nsent and autJ1orii.a!ions applicable to MLBAM's activities
             hereunder, including in order to gy.ant to Licenst->e the right to use the l\ttLBAM Materials in accordance
             with this Agreement. If Licensee identifies a,n 'Ml.13 player, coach, or manager or another party whose
             pemtission, consent., or authorization is necessary (as determined in Licensee's reasonable discretion) and
             which has a relationship with Mr.BAM, .MLBAM shall use commercially reasonable efforts to assist
             Licensee in obtaining such Clearances,




             C. Subservience. This Agreement shall in all n,"-Spects be subordinate to each of the following, as may he
             amended from time to time (collec,:tively, "MLB Documents"): (i) aoy present or future agreements entered
             int<> by, or on hd1alf of, any of the 'MLB Entities or affiliates, or the Clubs acting collectively, or (ii) the
             prt-'Sent and future mandates, rules, reg,1tlations1 policies, bulletins or dir1.,;ct.ives issued or adopted by tile
             BOC or the other .MLH Entities. 'Ibe Parties agree that it~ after the Effective Date, (a) any MLB Entity
             adopts, amends or applies any ~IT,B rule, po.lfoy, or proced1Jre, or enters into or amends an MLB Docum1..>.t1t
             or (b) in respect of Interactive Media rights only, a new Naming Rights Sponsor is designated by a Club,
             which Naming Rights Sponsor is a Competitive Brand and/or the brand of any product or service within the
             Fantasy Games Category, and either of t11e circumstances described in the foregoing clause$ (a) or (b)
             materially diminisbt-~ Licensee's rights under this Af,,,sreement (including any rights licensed hereunder in
             respect of any Club) (each, a "Changed Circumstance"). then the Parties will renegotiate in good faid1
             the terms of this Ai,,,reement so as to appropriately and equitably reflect the effect of the Changed
             Circumstan~ and provide Licensee the benefits of the bargain contemplated by this Agreement. 1111111




       IV.   CONFil)ENTIAL INFORMATION.

             A, Protection of Cgnti"denhal Jnfonngtim. The Confidcntia.! lnforrmtti(Hl of each Party is provided to the
             other solely to enable each Party to fulfill lts obligations under this Agreement. The receiving Party sh.all
             not copy, reproduce, disc.lose, publish, or disseminate any Confidential Information to anyone other than its
             employees, officers, principal stockholders, <lire<-iors, technic.al and businC,'>S consultants, and lcga.l,
             accounting and financial advisors, and with respect to MLBAM, ea.ch oth(1' MLB Entity and their
             respective employt'eS, technical and business consultants, and legal and financial advisors, provided that
             each employee, technical and business consultant, and legal and financial advisor (i) is under a duty lo
             maintain the Confidential Information of the disclosing Party that is no less protective of the disclosing
             Party's Confidentia.l Information than the terms hen..'Of, (ii) needs to know such Confidential lnfonnation
             for business puTposes related to this Agreeme.nt, and (iii) is infom1e<.l re&>arding, and agroos in writing to act
             in ae-cordance with, the obligations of non-disclosure ond non-use imposed by this Ag,·eement. In any
             event, the receiving Party shall use at le.1st t'he same degree of care with respect to the confidentiality of the
             disclosing Party's Confidential Information used by it to protect the unauthorized use, disclosure,
             publication, or dissemination of its own Confidential Information, but in any case no less than a reasonable
             degree of care, N<>tw"ithstanding the preceding sentence, MLBAM may copy, reproduce, disclose, publish
             or disseminate any Confidential Infonnation received from Licensee to any MLB Entity, and their




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000489
                   Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 15 of 19


                 respective employees, corIBultams> and legal and financial advisors (undeT a duty of confidentiality 1m less
                 restrictive than the terms hereof whether by pre-existing agn.x.mi.ent or relations.hip) who ncc<l i:o receive
                 such Confidential Information for business purposes related to this Agreement (and for no other purpose),

                 B. R.~pr~lru;tJ.QU.Qf.M~rkin~.- Each Pmty expressly agrees to include, maintain~ reproduce and perpetuate
                 all notices or markings on all copies of all tangible media comprising the other Party's Confidential
                 fnformation in the manner in which such notices or markings appear on such tangible media or in the
                 manner in which such otht'r Party may reasonably n.-quest.




                 D. Di§.S;losu.rt: to Gqxrm:meut Entily aml for Compliam.:e. If thi:: ro.;~iving Pi:!rty receives nutkc that it may
                 be require-<! or ordered hy any governmental, or oth\-'1'. judicfa! or reg-ulatoty entity, to produce any
                 Confidential Information of the disclosing Party or if this Agreement, any of its tenns, or any other
                 Confidential Infonnation is required or ordered to oo produced under any law, order, rule, or regulation, the
                 receiving Party shall: (i) first give prompt prior ,.vritten notice to the disclosing Party within a remmnabk
                 time prior lo the time when disclosure is io be made, so that the disclosing Party may contest sucb
                 requirement or order; {ii) agree upon a descripfom of this Agreement or other Confidential Information to
                 be provided, or redact mutually agreed upon portions of this Agreement and any other Confidential
                 Infonnation to the fullest extent permitted under any Applicable Law; (iii) submit a request, to be mutually
                 agreed upon by the Parties, that such portions and other provisions of this Agreement and any other
                 Confidential lnfmmation receive confidential treatment under the laws, rules and regulations of the body or
                 tribunal to which disclosure is being made or otherwise be held in the stricti."St confidence to the fullest
                 extent permitted under the laws, mks and regula.tinns of any other applkahle govemi,ng body; (iv) at the
                 disclosing Party's sole expense, cooperate with the disclosing Party in seeking a protective order or other
                 remedy to limit the disclosure <}f such Confidential Jnfonna.timi to tl1e extent required under 1his
                 Af:,.'fet.>.ment; and (v) not oppose any motion or action by the disclosing Party to intervene or other.vise act in
                 the proceeding to protect ihe confidential status and treatment of the Confidential lnfonnation. To the
                 extent either Party is obligated to disclose any terms or conditions of this Agreement to comply with any
                 securitfos act or re1,,>ulation of the United States, such Party shall use cormnercially reasonable efforts to
                 minimize or redact the amount of infonnation disclosed to third parties, only disclose informaiion to those
                 imbject to a duty of confidentiality no less restrictive than that set forth herein and in compliance with any
                 other applicable rern1 of this Si.'X:tion, including subpart (v).

                E. Notification. In the event of a1,y disclosure or loss of Confidcntia.l fofom1ation, the receiving Party
                shall n.otify the disclosing Party as soon as possible.

                F. Breach. The Parties acknowledge that any breach of any provision <)f this Section IV (Confidential
                lnfom1ation) by either Party, or its employees, officers, agents, subcontractors, or independent contractors,
                may cause immediate and irreparable it'\jury h> the other Party.
                 G. Return of Confidential fofonnation; Duration. Unless it is expressly authorized by this Agreement to
                 retain the other Party's Confidential Information, a Party shall promptly return or de~iroy, at the other
                 Party's option, the other Party's Couficlcntfal faformatfon, including materials prepared in whole or in part
                 based on such Confidential Information to the extent containing Confidential Informati<m, and ail copies
                 thereot: at the other Party's request, and an oflicer of such Party shall ce1tify to the other Party that it no
                 longer has in its possession or under its control any Confidential Information in any form whatsoever, or
                 any copy thereo[ The obligations of confidentiality set forth herein shall: (i) take effect as of the Effective
                 Date a-nd conlinue in full force and effect throughout the Term; and (ii) continue beyond the Tenn (1) with
                 respect to any Confidential Information that constitutes a trade secret under Applical)le Law, for so long as
                                                                                                                                 40
       ll.Sl5702ihl t




HIGHLY CONFIDENTIAL                                                                                                   MLB-Olson-00000490
              Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 16 of 19


             such trade secret status is maintained, and (2) with re.-.pect to any other Confidential fofon11atfon.
             indefinitely or fi..,r so long as perniittcd under .Applicable Law.

       v.    REPRF:SENTATIONS ~ND                  WARRANTIES:            INDEl\fNIFICATJON.            Ut\-IlTATION        ON
             LJABJUTY.

             A. Renrnsentations and Warranties ofbnth Parties. Ea.ch Party hereby represents and warrants to the other
             that: (i) it 11as full power and authority to execute and deliver this Agreement and perfonn its obligations
             hereunder; (ii) it has duly executed. and delivered this Agreement; (iii) this A&,,reemcnt constitutt->s the legal,
             vatid and bim:fo1g obligation of it, enforceable against it in accordance with the terms hereo(; and (iv) its
             execution, delivery and perfonnance of this Agreemem will be in compliance with all .Applicable Law and
             shall not oontlict with, rc..'>ult in the bnach of, or constitute a default under any arrang<.'lnent or agreement tQ
             which it is a party or by which it is bound.




             C. Representations and Wan·anties of Lfoensor. Licensor farther represents and warrants as follows: (i) it
             has full title of, or is <11h~\rw1se auth<>rized provide for use hereunder (a) the MU3AM Materials as
             authorized and provided by MLBAM herein, or (b) any other IP, rights and/or benefits provided by
             Licensor (on its 0\\11 behalf and on behalf of the other MLB Parties and Clubs) pursuant to this Agn,-ement,
             which Licensee shall have the right to use as specifically set forth herein: and (ii) when used for its
             intended purpose, the MLBAM Matedals, and any Licensor-provided update. modification, or
             improvement thereto, shall. not he desibrtled to d.arnage any device, computer, nd.work, s1Jftware, operating
             system, or hardware.

             D. ;Q.IBJJLAlMfillS- NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES,
             EXPRESS OR IMPLIED, EXCEPT FOR THE EXPRESS REPRESENTA'I10NS AND WA.RRANTlES
             MADE HY EACH HEREIN. EXCEPT FOR THE EXPRESS WARRAN1TBS CONTAINED IN
             SECTION V.B (REPRESENTATIONS AND WARRANTIES OF LICENSEE) AND SECTION V.C
             (REPRESENTATIONS A1'fD WARR.A_;_\lTIES OF LICENSOR) OF THIS EXlUJUT n, THE
             AP.PROV ED FANTASY GAMES AND MLHAlVl MATERV\LS ARE PROVIDED "AS IS," "WHERE
             [S'' AND "WITH ALL FAULTS." THE PARTIES EXPRESSLY DISCLAIM ALL OTHER
             REPRESENTATIONS 1\.i1\l'D WARR.ANTIES, EXl,IlESS OR IMPLIED. REGARDING THE SUBJECf
             MATTER Of THIS AGREEMENT, .tNCLlTDJNG, WITHOUT LllvHTATION, ANY IMPLIED
             WARRANTY OF MERCHA.N'TABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-
             INFRINGEMENT, TITLE, QUIET ENJOYMENT, QUALffY Of' INFORMATION, OR ARISING
             FROM COURSE OF DEALING OR COURSE OF PERFORMANCE.

             LICE'NSEE DOES NOT WARR..4NT THAT At"4Y APPROVED FANTASY GA.\1E WILL MEET
             MLBAM'S REQUIREMENTS, OR THAT THE OPERATlON OF ANY APPROVED FA~'TASY GAME
             WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN THE APPROVED
             FA.VfASY GAMES WILL BE CORRECTED, NO ORAL OR WRHT EN INFORM.AT ION OR
             ADVICE GM~N BY LICENSEE SHALL CREATE AN'Y ADDITION.tu, LICENSEE WARRANTIES
             OR IN ANYWAY INCREASE THE SCOPE OF LICENSEE'S OBLIGATIONS HEREUNDER.



                                                                                                                               41




HIGHLY CONFIDENTIAL                                                                                                MLB-Olson-00000491
                     Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 17 of 19


                  LICENSOR IXJES NOT WA.RRA1'\JT THAT ANY MLB.Alvl JvfATERIALS WILL MEET LICENSEE'S
                  REQUIREMENTS, OR THAT THE OPERATION OF ANY MLBA.1\.1 MATERIALS WILL BE
                  UNINTERRUPTED OR ERROR-FREE, OR THAT DEFE(,,"'TS IN THE MLBA.M MATERL<\LS WILL
                  BE CORRECTED. NO ORAL OR WRITTEN lNFORMATlON OR ADVICE GIVEN BY LICENSOR
                  SHALL CREATE ANY ADDITIONAL LICENSOR WAR.RA.'\JTIES OR h'\J Al'-lY WAY INCREASE
                  THE SCOPE OF LICENSOR'S OBUGA'HONS HEREUNDER.

                  THE APPRO\.'ED FANTASY GAMES ARE ACCESS.ED OVER THE INTERNFX AND TRANSFER
                  lNFORM.ATION Ov'ER THE INTEfu~ET. MLBAM ACK~OWLEDGES AND AGREES THAT
                  LICENSEE DOES NOT OPERATE OR CONTROL TH.B INTERNET AND THAT: (l) VIRUSES,
                  WORMS, TROJAN HORSES, OR OTHER UNDESIRABLE DATA OR SOPTWARE MAY AFFECT
                  THE APPROVED FANTASY GAMES; OR (Il) UNA.UTHOR1ZED USERS (E.G,, HACKERS) MAY
                  ATfEMPT TO OBTAIN ACCESS TO AND DAMAGE DATA, \'VEJ3SITES, COMPUTERS, OR
                  NETWORKS, LICENSEE SHALL NOT BE RESPONSIBLE FOR SUCH ACTIVITIES.




                                                                                                 42
       i 15357021) vl I




HIGHLY CONFIDENTIAL                                                                      MLB-Olson-00000492
                     Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 18 of 19




                  R .R.®.~Q!1ftQle Assistagf:£. Noiwithstanding any term to the contrary in this Agreement, each Party shall
                  reasonably assist the other Party in the prottx:tion of any lntell~>ctual Property of such other Party. Each
                  Party shall use commercially reasonable effotts to pi-event any third party from using the Approved Fantasy
                  Game (and any associated advertising, marketing and promotional materials) to infringe or violate any
                  Intellectual Property right of the other Patty, and shall immediately notify such other Par1y in writing of
                  any infringement of tights in any Intellectual Property right of such other Party by others of which the first
                  Party is or becomes aware. The Party whose Intellectual Property rights are alleged to have bt,-en intlinged
                  shall have the sole right to detem1ine in its sole discretion and at its sole cost whether or m>t any action
                  shall be taken on account of such infringements. 'l11e other Pa1ty shall not institute any suit or take any
                  action on account of any such infringements. Neither Party is eniitled to share in any pmcixxis received by
                  the other ptnty (by S(;ttlt.ment or otherw'isc) in connection with the first Party's Intellectual Property from
                  any formal or intonnal action brought by such first Pariy.




       VJ.        TER.-VUNATION; RE:MEDIES. In addition to each Party's right to terminate this Agreement as set forth
                  in this Agreement, the Parties shall have the tennination rights set forth below.

                  A Temiination by Either Party. Thi::'! Agreement may be tt.'rnlinated by a Party immedfately upon 'wntten
                  notice to the other Party if: (i) the other Party breaches any material term or condition of this Agreement,
                  and the breaching Party has faifod to remedy the breach within twenty (20) calendar days after such Party's
                  receipt of written notice thereof; or (ii) a Bankruptcy Event relating to the other Party occurs,

                  R I@.!J.tutJ1fon..hr.MLitl\.M. Notwithstanding any term to the contrary in this Agreement, MLBi\..,\lt shall
                  have lhe right to terminate this Agreement e:ffe.ctive immediately upon written notice as follows: (i) in its
                  sole discretion; (ii) if any Compliance Event shall occi1r during the Term and Licensee does not :remedy
                  such Compliance Event within fifteen {15) calendar days after the occurrcn~ thereof; or (iii) within thirty
                  (30) days of the closing of any transaction effecting a Change in Control of Licensee to a Prohibited Entity
                  or to a c,tble operator or satellite distributor that is a ''multichannel vi&--o programming distributor" (as such
                  term is defined in 47 U,S .C. § 522(13)) su~ject to the jurisdiction of the Federal Communications
                  Commission, including any enti.ty owned hy a cable operator or sateHite distribu1or that is a rrmltichannel
                  v1deo program.ming distributor (an "MVPD Entity"). For purposes hert.'Ot: a. ··Prohibited Entity" is any
                  e11tity t~1gaged (either directly or indirectly through one o.r more of its affiliates) in activities or operations
                  involving Prohibited Content. Licen..<iee shall provide MLBAM with writte11 notice about the scheduled
                  closing of any transaction that wou.ld effect a Change of Control of Licensee to an MVPD Entity or a
                  Prollibited Entity by no .later than thirty (30) days prior to the scb.e-dule<l dosing date.

                                                                                                                                  43
       \153:5702() v! l




HIGHLY CONFIDENTIAL                                                                                                    MLB-Olson-00000493
               Case 1:20-cv-00632-JSR Document 64-5 Filed 05/06/20 Page 19 of 19




             C. Termination by Licensee, Licensee shaH have the right to tcnninate this A.grecment upon twenly (20)
             days• ,vritten notice in the event of any Participation Th:reshold Termination Event




             E, Effect of Tennination. Notwit11standing any tem1 to tl1e contrru.y in this Agreement, both Parties
             acknowledge that, in the event of a termination, expiration or c,an<.-efat-ion of this A&rr&'llltmt, (i) Licensee
             shall have no furtl1er obligations to make any payments to MLBAM, including any License Fees, and (ii)
             no right or lic1.mse gr-.tnted by either Party to the other Party herein shall survive such tennination,
             expiration, or canccl.ation, and the Parties shaH immediately cease representing to the public their prior
             conunercfol relationship and immediately cease use of the other Party's Int:el!ectuaJ Property. Marks and
             Conftdt'!liial htfonnarion.




             A. P. .mh.f}).its;d...Qmt~nt Lict~see shall not: (i) use, or authorize any third party to use any LiccnSt->ti
             Property; (ii) promote or display any Approve-<1 Fantasy Game; (iii) engage in any Licensee Ad Sales
             Against Licensed Properties; or (iv) create or use any Licensee Materials in any manner in conjunction,
             juxtaposition or association with Prohibited Content Licensee must not make available any Prohibited
             Content from (x) any page, screen, or other discrete location within an Approved Fantasy Game or any
             other property or locati{)n th~-n-<lisplaying Licenst..'<l Properties, (y) associated advertising, marketing, or
             promotional materials (including any Licensee Materials), or (z) any other associated Licensee-controlled
             media. ''..Prohibited Content" means any content or materials that: (a) state or i111piy endorsement by any
             MLB Entity of Licensee' s or any third party's product, service, cause or belief, other than tht1 License~
             Primary Brand and the Approved .Fantasy Games as explicitly authorized herein; (b) disparages or re1Jects
             negatively on any MUl Entity or the game of baseball; (c) violates any Applicable Law; or (d) conflicts
             with any MLB Document By way of example, Prohibited Content includes any of the following:

                 l) gambling, including any content (or a link to any content) with the primary purpose of assisting an
                     end user in betting on professional or amateur sporting events or accomplishments;

                 2) tobacco products; political campaigns; ·'Prohibited Substances" (as dcfim,-d in the MLB Rules)
                    (e.g., anabolic steroids, nutritional or dietary supplements, including energy drinks and other
                    functional food products, unless the products are NSF Certified for Sport);

                 3) erotic content, nudity;

                 4) hate ~rpeech or vulgar content; or

                 5) content that promotes any illegal activity.




HIGHLY CONFIDENTIAL                                                                                             MLB-Olson-00000494
